Order of disposition, Family Court, Bronx County (Nancy M. Bannon, J.), entered on or about April 6, 2010, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that she committed an act that, if committed by an adult, would constitute the crime of obstructing governmental administration in the second degree, and placed her on enhanced supervised probation for 12 months, unanimously affirmed, without costs.
In light of appellant’s history of running away and drug use, and her troubled relationship with her mother, the court properly exercised its discretion in placing appellant on probation under the enhanced supervision program. This was the least restrictive dispositional alternative consistent with appellant’s needs and the need for protection of the community (see Matter of Katherine W., 62 NY2d 947 [1984]). Concur—Saxe, J.E, Friedman, Catterson, Acosta and Richter, JJ.